Exhibit 10.7

 

EXECUTION VERSION

 

SUBSCRIPTION AGREEMENT

 

This SUBSCRIPTION AGREEMENT (this “Subscription Agreement”) is entered into on
November 23, 2020, by and between Apex Technology Acquisition Corp., a Delaware
corporation (“Apex”), and the undersigned subscriber (the “Investor”).

 

WHEREAS, this Subscription Agreement is being entered into in connection with
the Business Combination Agreement and Plan of Reorganization, dated as of the
date hereof (as may be amended, supplemented or otherwise modified from time to
time, the “Transaction Agreement”), by and among Apex, AvePoint, Inc., a
Delaware corporation (the “Company”), Athena Technology Merger Sub, Inc., a
Delaware corporation (“Merger Sub 1”), Athena Technology Merger Sub 2, LLC, a
Delaware limited liability company (“Merger Sub 2”) and the other parties
thereto, pursuant to which, among other things, Merger Sub 1 will merge with and
into the Company (the “First Merger”), with the Company surviving the First
Merger as a wholly owned subsidiary of Apex, and, promptly following the First
Merger, the surviving Company will merge with and into Merger Sub 2, with Merger
Sub 2 surviving as a wholly owned subsidiary of Apex, on the terms and subject
to the conditions therein (together, the “Transaction”);

 

WHEREAS, in connection with the Transaction, Apex is seeking commitments from
interested investors to purchase, prior to the closing of the Transaction,
shares of Apex’s Class A common stock, par value $0.0001 per share, (the
“Shares”) in a private placement for a purchase price of $10.00 per share (the
“Per Share Subscription Price”);

 

WHEREAS, the aggregate purchase price to be paid by the Investor for the
subscribed Shares (as set forth on the signature page hereto) is referred to
herein as the “Subscription Amount;” and

 

WHEREAS, substantially concurrently with the execution of this Subscription
Agreement, Apex is entering into separate subscription agreements substantially
similar to this Subscription Agreement (collectively, the “Other Subscription
Agreements”) with certain investors with an aggregate purchase price of
$140,000,000.00 (inclusive of the Subscription Amount) (the “PIPE Investment”).

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants, and subject to the conditions, set
forth herein, and intending to be legally bound hereby, each of the Investor and
Apex acknowledges and agrees as follows:

 

1. Subscription. The Investor hereby irrevocably subscribes for and agrees to
purchase from Apex the number of Shares set forth on the signature page of this
Subscription Agreement on the terms and subject to the conditions provided for
herein.

 

2. Closing. The closing of the sale of the Shares contemplated hereby (the
“Closing”) shall occur on the closing date (the “Closing Date”) and be
conditioned upon the prior or substantially concurrent consummation of the
Transaction (the "Transaction Closing"). Upon delivery of written notice from
(or on behalf of) Apex to the Investor (the “Closing Notice”), that Apex
reasonably expects all conditions to the closing of the Transaction to be
satisfied or waived on an expected closing date that is not less than five
(5) business days from the date on which the Closing Notice is delivered to the
Investor, the Investor shall deliver to Apex, three (3) business days prior to
the expected closing date specified in the Closing Notice, the Subscription
Amount by wire transfer of United States dollars in immediately available funds
to the account(s) specified by Apex in the Closing Notice. On or prior to the
Closing Date, Apex shall issue the Shares to the Investor and subsequently cause
the Shares to be registered in book entry form in the name of the Investor on
Apex’s share register, which book entry records shall contain an appropriate
notation or legend concerning transfer restrictions of the Shares, in accordance
with any applicable securities laws of the states of the United States and other
applicable jurisdictions. For purposes of this Subscription Agreement, “business
day” shall mean a day, other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close. Prior to or at the Closing, Investor shall deliver to Apex a duly
completed and executed Internal Revenue Service Form W-9 or appropriate
Form W-8. In the event the Closing Date does not occur within three (3) business
days after the expected closing date specified in the Closing Notice, Apex shall
promptly (but not later than two (2) business days thereafter) return the
Subscription Amount to the Investor by wire transfer of U.S. dollars in
immediately available funds to the account specified by the Investor, and any
book-entries for the Shares shall be deemed cancelled; provided that, unless
this Subscription Agreement has been terminated pursuant to Section 8 hereof,
such return of funds shall not terminate this Subscription Agreement or relieve
the Investor of its obligation to purchase the Shares at the Closing.

 





 

 

3. Closing Conditions. The obligation of the parties hereto to consummate the
purchase and sale of the Shares pursuant to this Subscription Agreement is
subject to the following conditions:

 

(a) no governmental authority shall have enacted, issued, promulgated, enforced
or entered any judgment, order, law, rule or regulation (whether temporary,
preliminary or permanent) which is then in effect and has the effect of making
consummation of the transactions contemplated hereby illegal or otherwise
preventing or prohibiting consummation of the transactions contemplated hereby,
and no governmental authority shall have instituted or threatened in writing a
proceeding seeking to impose any such prevention or prohibition;

 

(b) the terms of the Transaction Agreement (including the conditions thereto)
shall not have been amended or waived in a manner that is materially adverse to
the Investor (in its capacity as such);

 

(c) (i) with respect to Investor’s obligation to consummate the purchase of the
Shares pursuant to this Subscription Agreement, all representations and
warranties of Apex contained in this Subscription Agreement shall be true and
correct in all material respects (other than representations and warranties that
are qualified as to materiality or Material Adverse Effect (as defined herein),
which representations and warranties shall be true in all respects) at and as of
the Closing Date, and consummation of the Closing shall constitute a
reaffirmation by Apex of each of the representations, warranties and agreements
of Apex contained in this Subscription Agreement as of the Closing Date (other
than those representations and warranties expressly made as of an earlier date,
which shall be true and correct in all material respects as of such earlier
date); and (ii) with respect to Apex’s obligation to consummate the sale of the
Shares pursuant to this Subscription Agreement, all representations and
warranties of Investor contained in this Subscription Agreement shall be true
and correct in all material respects (other than representations and warranties
that are qualified as to materiality or Material Adverse Effect (as defined
herein), which representations and warranties shall be true in all respects) at
and as of the Closing Date, and consummation of the Closing shall constitute a
reaffirmation by Investor of each of the representations, warranties and
agreements of Investor contained in this Subscription Agreement as of the
Closing Date (other than those representations and warranties expressly made as
of an earlier date, which shall be true and correct in all material respects as
of such earlier date);

 

(d) (i) with respect to Investor’s obligation to consummate the purchase of the
Shares pursuant to this Subscription Agreement, Apex shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Subscription Agreement to be performed,
satisfied or complied with by it at or prior to the Closing, except where the
failure of such performance or compliance would not or would not reasonably be
expected to prevent, materially delay, or materially impair the ability of
Investor to consummate the Closing; and (ii) with respect to Apex’s obligation
to consummate the sale of the Shares pursuant to this Subscription Agreement,
Investor shall have performed, satisfied and complied in all material respects
with all covenants, agreements and conditions required by this Subscription
Agreement to be performed, satisfied or complied with by it at or prior to the
Closing, except where the failure of such performance or compliance would not or
would not reasonably be expected to prevent, materially delay, or materially
impair the ability of Apex to consummate the Closing; and

 

(e) all conditions precedent to the closing of the Transaction, including all
necessary approvals of Apex’s stockholders and regulatory approvals, if any,
shall have been satisfied or waived (other than those conditions that may only
be satisfied at the closing of the Transaction, but subject to satisfaction or
waiver of such conditions as of the closing of the Transaction).

 

4. Further Assurances. At the Closing, the parties hereto shall execute and
deliver such additional documents and take such additional actions as the
parties reasonably may deem to be practical and necessary in order to consummate
the subscription as contemplated by this Subscription Agreement.

 



2

 

 

5. Apex Representations and Warranties. Apex represents and warrants to the
Investor, as of the date hereof and as of the Closing Date, that:

 

(a) Apex is duly incorporated, validly existing as a corporation and in good
standing under the laws of the State of Delaware. Apex has all power (corporate
or otherwise) and authority to own, lease and operate its properties and conduct
its business as presently conducted and to enter into, deliver and perform its
obligations under this Subscription Agreement.

 

(b) As of the Closing Date, the Shares will be duly authorized and, when issued
and delivered to the Investor against full payment therefor in accordance with
the terms of this Subscription Agreement, the Shares will be validly issued,
fully paid and non-assessable and will not have been issued in violation of or
subject to any preemptive or similar rights created under Apex’s certificate of
incorporation (as in effect at such time of issuance) or under the Delaware
General Corporation Law.

 

(c) This Subscription Agreement has been duly authorized, executed and delivered
by Apex and, assuming that this Subscription Agreement constitutes the valid and
binding agreement of the Investor, this Subscription Agreement is enforceable
against Apex in accordance with its terms, except as may be limited or otherwise
affected by (i) bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other laws relating to or affecting the rights of creditors
generally, or (ii) principles of equity, whether considered at law or equity.

 

(d) The issuance and sale by Apex of the Shares pursuant to this Subscription
Agreement will not conflict with or result in a breach or violation of any of
the terms or provisions of, or constitute a default under, or result in the
creation or imposition of any lien, charge or encumbrance upon any of the
property or assets of Apex or any of its subsidiaries pursuant to the terms of
(i) any indenture, mortgage, deed of trust, loan agreement, lease, license or
other agreement or instrument to which Apex or any of its subsidiaries is a
party or by which Apex or any of its subsidiaries is bound or to which any of
the property or assets of Apex is subject that would reasonably be expected to
have a material adverse effect on the business, financial condition or results
of operations of Apex and its subsidiaries, taken as a whole (a “Material
Adverse Effect”), or materially affect the validity of the Shares or the legal
authority of Apex to comply in all material respects with its obligations under
this Subscription Agreement; (ii) result in any violation of the provisions of
the organizational documents of Apex; or (iii) result in any violation of any
statute or any judgment, order, rule or regulation of any court or governmental
agency or body, domestic or foreign, having jurisdiction over Apex or any of its
properties that would reasonably be expected to have a Material Adverse Effect
or materially affect the validity of the Shares or the legal authority of Apex
to comply in all material respects with its obligations under this Subscription
Agreement.

 

(e) As of their respective filing dates, all reports required to be filed by
Apex with the U.S. Securities and Exchange Commission (the “SEC”) since
September 20, 2019 (the “SEC Reports”) complied in all material respects with
the applicable requirements of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and the rules and regulations of the SEC promulgated
thereunder. There are no material outstanding or unresolved comments in comment
letters received by Apex from the staff of the Division of Corporation Finance
of the SEC with respect to any of the SEC Reports. As of the date hereof, none
of the SEC Reports filed under the Exchange Act contained, when filed and as
amended to the date hereof, any untrue statement of a material fact or omitted
to state a material fact required to be stated therein or necessary in order to
make the statements made therein, in the light of the circumstances under which
they were made, not misleading, and such SEC reports complied in all material
respects with the requirements of the Exchange Act and the rules and regulations
of the SEC promulgated thereunder. Apex has timely filed each report, statement,
schedule, prospectus, and registration statement that Apex was required to file
with the SEC since its initial registration of the Shares with the SEC.

 

(f) Apex is not required to obtain any consent, waiver, authorization or order
of, give any notice to, or make any filing or registration with, any court or
other federal, state, local or other governmental authority, self-regulatory
organization or other person in connection with the issuance of the Shares
pursuant to this Subscription Agreement, other than (i)  filings with the SEC,
(ii) filings required by applicable state securities laws, (iii) the filings
required in accordance with Section 13 of this Subscription Agreement;
(iv) those required by Nasdaq, including with respect to obtaining approval of
Apex’s stockholders, and (v) the failure of which to obtain would not be
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

(g) Apex is in compliance with all applicable laws, except where such
noncompliance would not reasonably be expected to have a Material Adverse
Effect. As of the date hereof, Apex has not received any written communication
from a governmental authority that alleges that Apex is not in compliance with
or is in default or violation of any applicable law, except where such
non-compliance, default or violation would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 



3

 

 

(h) Assuming the accuracy of the Investor’s representations and warranties set
forth in Section 6 of this Subscription Agreement, no registration under the
Securities Act of 1933, as amended (the “Securities Act”), is required for the
offer and sale of the Shares by Apex to the Investor.

 

(i) Neither Apex nor any person acting on its behalf has offered or sold the
Shares by any form of general solicitation or general advertising in violation
of the Securities Act.

 

(j) As of the date hereof, the issued and outstanding Class A common stock of
Apex are registered pursuant to Section 12(b) of the Exchange Act; and are
listed for trading on The Nasdaq Stock Market LLC. There is no suit, action,
proceeding or investigation pending or, to the knowledge of Apex, threatened
against Apex by The Nasdaq Stock Market LLC or the SEC with respect to any
intention by such entity to deregister the Shares or prohibit or terminate the
listing of the Shares on The Nasdaq Stock Market LLC. Apex has taken no action
that is designed to terminate the registration of the Shares under the Exchange
Act.

 

(k) Apex is not under any obligation to pay any broker’s fee or commission in
connection with the sale of the Shares other than to the Placement Agents (as
defined below).

 

(l) The Other Subscription Agreements reflect the same Per Share Subscription
Price and other terms with respect to the purchase of the Shares that are no
more favorable to such subscriber thereunder than the terms of this Subscription
Agreement, other than terms particular to the regulatory requirements of such
subscriber or its affiliates or related funds.

 

(m) Apex is not, and immediately after receipt of payment for the Shares, will
not be, an “investment company” within the meaning of the Investment Company Act
of 1940, as amended.

 

6. Investor Representations and Warranties. The Investor represents and warrants
to Apex, as of the date hereof and as of the Closing date, that:

 

(a) The Investor (i) is a “qualified institutional buyer” (as defined in
Rule 144A under the Securities Act) or an institutional “accredited investor”
(within the meaning of Rule 501(a)(1), (2), (3), (7) or (8) under the Securities
Act), in each case, satisfying the applicable requirements set forth on
Schedule A, (ii) is acquiring the Shares only for his, her or its own account
and not for the account of others, or if the Investor is subscribing for the
Shares as a fiduciary or agent for one or more investor accounts, the Investor
has full investment discretion with respect to each such account, and the full
power and authority to make the acknowledgements, representations and agreements
herein on behalf of each owner of each such account, and (iii) is not acquiring
the Shares with a view to, or for offer or sale in connection with, any
distribution thereof in violation of the Securities Act (and shall provide the
requested information set forth on Schedule A). The Investor is not an entity
formed for the specific purpose of acquiring the Shares.

 

(b) The Investor acknowledges and agrees that the Shares are being offered in a
transaction not involving any public offering within the meaning of the
Securities Act, that the Shares have not been registered under the Securities
Act and that Apex is not required to register the Shares except as set forth in
Section 7 of this Subscription Agreement. The Investor acknowledges and agrees
that the Shares may not be offered, resold, transferred, pledged or otherwise
disposed of by the Investor absent an effective registration statement under the
Securities Act except (i) to Apex or a subsidiary thereof, (ii) to non-U.S.
persons pursuant to offers and sales that occur outside the United States within
the meaning of Regulation S under the Securities Act or (iii) pursuant to
another applicable exemption from the registration requirements of the
Securities Act, and, in each case, in accordance with any applicable securities
laws of the states of the United States and other applicable jurisdictions, and
that any certificates or book entry records representing the Shares shall
contain a restrictive legend to such effect (provided that such legends will be
eligible for removal upon compliance with the relevant resale provisions of Rule
144). The Investor acknowledges and agrees that the Shares will be subject to
these securities law transfer restrictions and, as a result of these transfer
restrictions, the Investor may not be able to readily offer, resell, transfer,
pledge or otherwise dispose of the Shares and may be required to bear the
financial risk of an investment in the Shares for an indefinite period of time.
The Investor acknowledges and agrees that the Shares will not immediately be
eligible for offer, resale, transfer, pledge or disposition pursuant to Rule 144
promulgated under the Securities Act, and that the provisions of
Rule 144(i) will apply to the Shares. The Investor acknowledges and agrees that
it has been advised to consult legal, tax and accounting prior to making any
offer, resale, transfer, pledge or disposition of any of the Shares.

 



4

 

 

(c) The Investor acknowledges and agrees that the Investor is purchasing the
Shares from Apex. The Investor further acknowledges that there have been no
representations, warranties, covenants and agreements made to the Investor by or
on behalf of Apex, the Company, any of their respective affiliates or any
control persons, officers, directors, employees, agents or representatives of
any of the foregoing or any other person or entity, expressly or by implication,
other than those representations, warranties, covenants and agreements of Apex
expressly set forth in Section 5 of this Subscription Agreement.

 

(d) The Investor acknowledges and agrees that the Investor has received such
information as the Investor deems necessary in order to make an investment
decision with respect to the Shares, including, with respect to Apex, the
Transaction and the business of the Company and its subsidiaries. Without
limiting the generality of the foregoing, the Investor acknowledges that he, she
or it has reviewed Apex’s filings with the SEC. The Investor acknowledges and
agrees that the Investor and the Investor’s professional advisor(s), if any,
have had the full opportunity to ask such questions, receive such answers and
obtain such information as the Investor and such Investor’s professional
advisor(s), if any, have deemed necessary to make an investment decision with
respect to the Shares.

 

(e) The Investor became aware of this offering of the Shares solely by means of
direct contact between the Investor and Apex, the Company or a representative of
Apex or the Company, and the Shares were offered to the Investor solely by
direct contact between the Investor and Apex, the Company or a representative of
Apex or the Company. The Investor did not become aware of this offering of the
Shares, nor were the Shares offered to the Investor, by any other means. The
Investor acknowledges that the Shares (i) were not offered by any form of
general solicitation or general advertising and (ii) are not being offered in a
manner involving a public offering under, or in a distribution in violation of,
the Securities Act, or any state securities laws. The Investor acknowledges that
it is not relying upon, and has not relied upon, any statement, representation
or warranty made by any person, firm or corporation (including, without
limitation, Apex, the Company, the Placement Agents, any of their respective
affiliates or any control persons, officers, directors, employees, agents or
representatives of any of the foregoing), other than the representations and
warranties of Apex contained in Section 5 of this Subscription Agreement, in
making its investment or decision to invest in Apex.

 

(f) The Investor acknowledges that it is aware that there are substantial risks
incident to the purchase and ownership of the Shares, including those set forth
in Apex’s filings with the SEC. The Investor has such knowledge and experience
in financial and business matters as to be capable of evaluating the merits and
risks of an investment in the Shares, and the Investor has sought such
accounting, legal and tax advice as the Investor has considered necessary to
make an informed investment decision. The Investor acknowledges that Investor
shall be responsible for any of the Investor’s tax liabilities that may arise as
a result of the transactions contemplated by this Subscription Agreement, and
that neither Apex nor the Company has provided any tax advice or any other
representation or guarantee regarding the tax consequences of the transactions
contemplated by the Subscription Agreement.

 

(g) Alone, or together with any professional advisor(s), the Investor has been
furnished with all materials that it considers relevant to an investment in the
Shares, has had a full opportunity to ask questions of and receive answers from
Apex or any person or persons acting on behalf of Apex concerning the terms and
conditions of an investment in the Shares, has adequately analyzed and fully
considered the risks of an investment in the Shares and determined that the
Shares are a suitable investment for the Investor and that the Investor is able
at this time and in the foreseeable future to bear the economic risk of a total
loss of the Investor’s investment in Apex. The Investor acknowledges
specifically that a possibility of total loss exists.

 

(h) In making its decision to purchase the Shares, the Investor has relied
solely upon independent investigation made by the Investor and the
representations and warranties in Section 5. Without limiting the generality of
the foregoing, the Investor has not relied on any statements or other
information provided by or on behalf of the Placement Agents or any of their
respective affiliates or any control persons, officers, directors, employees,
agents or representatives of any of the foregoing concerning Apex, the Company,
the Transaction, the Transaction Agreement, this Subscription Agreement or the
transactions contemplated hereby or thereby, the Shares or the offer and sale of
the Shares.

 



5

 

 

(i) The Investor acknowledges and agrees that no federal or state agency has
passed upon or endorsed the merits of the offering of the Shares or made any
findings or determination as to the fairness of this investment.

 

(j) The Investor, if not a natural person, has been duly formed or incorporated
and is validly existing and is in good standing under the laws of its
jurisdiction of formation or incorporation, with power and authority to enter
into, deliver and perform its obligations under this Subscription Agreement.

 

(k) The execution, delivery and performance by the Investor of this Subscription
Agreement are within the powers of the Investor, have been duly authorized and
will not constitute or result in a breach or default under or conflict with any
order, ruling or regulation of any court or other tribunal or of any
governmental commission or agency, or any agreement or other undertaking, to
which the Investor is a party or by which the Investor is bound, and, if the
Investor is not a natural person, will not violate any provisions of the
Investor’s organizational documents, including, without limitation, its
incorporation or formation papers, bylaws, indenture of trust or partnership or
operating agreement, as may be applicable. The signature of the Investor on this
Subscription Agreement is genuine, and the signatory, if the Investor is a
natural person, has legal competence and capacity to execute the same or, if the
Investor is not a natural person, the signatory has been duly authorized to
execute the same, and, assuming that this Subscription Agreement constitutes the
valid and binding agreement of Apex, this Subscription Agreement constitutes a
legal, valid and binding obligation of the Investor, enforceable against the
Investor in accordance with its terms except as may be limited or otherwise
affected by (i) bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other laws relating to or affecting the rights of creditors
generally, and (ii) principles of equity, whether considered at law or equity.

 

(l) Neither the Investor nor, if the Investor is not a natural person, any of
its officers, directors, managers, managing members, general partners or any
other person acting in a similar capacity or carrying out a similar function, is
(i) a person named on the Specially Designated Nationals and Blocked Persons
List, the Foreign Sanctions Evaders List, the Sectoral Sanctions Identification
List, or any other similar list of sanctioned persons administered by the U.S.
Treasury Department’s Office of Foreign Assets Control (“OFAC”), or any similar
list of sanctioned persons administered by the European Union or any individual
European Union member state, including the United Kingdom (collectively,
“Sanctions Lists”); (ii) directly or indirectly owned or controlled by, or
acting on behalf of, one or more persons on a Sanctions List; (iii) organized,
incorporated, established, located, resident in, or a citizen, national, or the
government, including any political subdivision, agency, or instrumentality
thereof, of, Cuba, Iran, North Korea, Syria, Venezuela, the Crimea region of
Ukraine, or any other country or territory embargoed or subject to substantial
trade restrictions by the United States, the European Union or any individual
European Union member state, including the United Kingdom; (iv) a Designated
National as defined in the Cuban Assets Control Regulations, 31 C.F.R. Part 515;
or (v) a non-U.S. shell bank or providing banking services indirectly to a
non-U.S. shell bank (collectively, a “Prohibited Investor”). The Investor
represents that if it is a financial institution subject to the Bank Secrecy Act
(31 U.S.C. Section 5311 et seq.) (the “BSA”), as amended by the USA PATRIOT Act
of 2001 (the “PATRIOT Act”), and its implementing regulations (collectively, the
“BSA/PATRIOT Act”), that the Investor maintains policies and procedures
reasonably designed to comply with applicable obligations under the BSA/PATRIOT
Act. The Investor also represents that it maintains policies and procedures
reasonably designed to ensure compliance with sanctions administered by the
United States, the European Union, or any individual European Union member
state, including the United Kingdom, to the extent applicable to it. The
Investor further represents that the funds held by the Investor and used to
purchase the Shares were legally derived and were not obtained, directly or
indirectly, from a Prohibited Investor.

 



6

 

 

(m) If the Investor is or is acting on behalf of (i) an employee benefit plan
that is subject to Title I of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), (ii) a plan, an individual retirement account or
other arrangement that is subject to Section 4975 of the Internal Revenue Code
of 1986, as amended (the “Code”), (iii) an entity whose underlying assets are
considered to include “plan assets” of any such plan, account or arrangement
described in clauses (i) and (ii) (each, an “ERISA Plan”), or (iv) an employee
benefit plan that is a governmental plan (as defined in Section 3(32) of ERISA),
a church plan (as defined in Section 3(33) of ERISA), a non-U.S. plan (as
described in Section 4(b)(4) of ERISA) or other plan that is not subject to the
foregoing clauses (i), (ii) or (iii) but may be subject to provisions under any
other federal, state, local, non-U.S. or other laws or regulations that are
similar to such provisions of ERISA or the Code (collectively, “Similar Laws,”
and together with ERISA Plans, “Plans”), the Investor represents and warrants
that (A) neither Apex nor any of its affiliates (the “Transaction Parties”) has
provided investment advice or has otherwise acted as the Plan’s fiduciary, with
respect to its decision to acquire and hold the Shares, and none of the parties
to the Transaction is or shall at any time be the Plan’s fiduciary with respect
to any decision in connection with the Investor’s investment in the Shares; and
(B) its purchase of the Shares will not result in a non-exempt prohibited
transaction under Section 406 of ERISA or Section 4975 of the Code, or any
applicable Similar Law.

 

(n) No disclosure or offering document has been prepared by any of Goldman Sachs
& Co. LLC, Citigroup Global Markets Inc., Evercore Group L.L.C., or any of their
respective affiliates (collectively, the “Placement Agents”) in connection with
the offer and sale of the Shares.

 

(o) None of the Placement Agents, nor any of their respective affiliates, nor
any control persons, officers, directors, employees, partners, agents or
representatives of any of the foregoing has made any independent investigation
with respect to Apex, the Company or their respective subsidiaries or any of
their respective businesses, or the Shares or the accuracy, completeness or
adequacy of any information supplied to the Investor by Apex.

 

(p) In connection with the issue and purchase of the Shares, none of the
Placement Agents have acted as the Investor’s financial advisor or fiduciary.

 

(q) The Investor has or has commitments to have and, when required to deliver
payment to Apex pursuant to Section 2 above, will have, sufficient funds to pay
the Subscription Amount and consummate the purchase and sale of the Shares
pursuant to this Subscription Agreement.

 

(s) The Investor acknowledges that the purchase and sale of Shares hereunder
meets the exemptions from filing under FINRA Rule 5123(b)(1).

 

(t)  The Investor acknowledges that the Placement Agents may have acquired, or
may acquire, non-public information with respect to Apex, which the Investor
agrees need not be provided to it.

 

7. Registration Rights.

 

(a) Apex agrees that, within fifteen (15) business days following the Closing
Date (such deadline, the “Filing Deadline”), Apex will submit to or file with
the SEC a registration statement for a shelf registration on Form S-1 or
Form S-3 (if the Company is then eligible to use a Form S-3 shelf registration)
(the “Registration Statement”), in each case, covering the resale of the Shares
acquired by the Investor pursuant to this Agreement which are eligible for
registration (determined as of two (2) business days prior to such submission or
filing) (the “Registrable Shares”) and Apex shall use its commercially
reasonable efforts to have the Registration Statement declared effective as soon
as practicable after the filing thereof, but no later than the earlier of
(i) the 90th calendar day following the filing date thereof if the SEC notifies
Apex that it will “review” the Registration Statement and (ii) the 10th business
day after the date Apex is notified (orally or in writing, whichever is earlier)
by the SEC that the Registration Statement will not be “reviewed” or will not be
subject to further review (such earlier date, the “Effectiveness Deadline”);
provided, however, that Apex’s obligations to include the Registrable Shares in
the Registration Statement are contingent upon Investor furnishing in writing to
Apex such information regarding Investor, the securities of Apex held by
Investor and the intended method of disposition of the Registrable Shares (which
shall be limited to non-underwritten public offerings) as shall be reasonably
requested by Apex to effect the registration of the Registrable Shares, and
Investor shall execute such documents in connection with such registration as
Apex may reasonably request that are customary of a selling stockholder in
similar situations, including providing that Apex shall be entitled to postpone
and suspend the effectiveness or use of the Registration Statement, if
applicable, during any customary blackout or similar period or as permitted
hereunder; provided that Investor shall not in connection with the foregoing be
required to execute any lock-up or similar agreement or otherwise be subject to
any contractual restriction on the ability to transfer the Registrable Shares.
For as long as the Investor holds Shares, Apex will use commercially reasonable
efforts to file all reports for so long as the condition in Rule 144(c)(1) (or
Rule 144(i)(2), if applicable) is required to be satisfied, and provide all
customary and reasonable cooperation, necessary to enable the undersigned to
resell the Shares pursuant to Rule 144 of the Securities Act (in each case, when
Rule 144 of the Securities Act becomes available to the Investors). Apex will
provide a draft of the Registration Statement to Investor for review at least
two (2) business days in advance of filing the Registration Statement. In no
event shall the Investor be identified as a statutory underwriter in the
Registration Statement unless requested by the SEC; provided, that if the SEC
requests that the Investor be identified as a statutory underwriter in the
Registration Statement, the Investor will have an opportunity to withdraw its
Shares from the Registration Statement. Any failure by Apex to file the
Registration Statement by the Filing Deadline or to effect such Registration
Statement by the Effectiveness Deadline shall not otherwise relieve Apex of its
obligations to file or effect the Registration Statement as set forth above in
this Section 7.

 



7

 

 

(b) At its expense Apex shall:

 

(i) except for such times as Apex is permitted hereunder to suspend the use of
the prospectus forming part of a Registration Statement, use its commercially
reasonable efforts to keep such registration, and any qualification, exemption
or compliance under state securities laws which Apex determines to obtain,
continuously effective with respect to Investor, and to keep the applicable
Registration Statement or any subsequent shelf registration statement free of
any material misstatements or omissions, until the earlier of the following:
(A) Investor ceases to hold any Registrable Shares, (B) the date all Registrable
Shares held by Investor may be sold without restriction under Rule 144,
including without limitation, any volume and manner of sale restrictions which
may be applicable to affiliates under Rule 144 and without the requirement for
Apex to be in compliance with the current public information required under
Rule 144(c)(1) (or Rule 144(i)(2), if applicable), and (C) two years from the
date of effectiveness of the Registration Statement. The period of time during
which Apex is required hereunder to keep a Registration Statement effective is
referred to herein as the “Registration Period”;

 

(ii) advise Investor, as expeditiously as practicable:

 

(1) when a Registration Statement or any amendment thereto has been filed with
the SEC;

 

(2) after it shall receive notice or obtain knowledge thereof, of the issuance
by the SEC of any stop order suspending the effectiveness of any Registration
Statement or the initiation of any proceedings for such purpose;

 

(3) of the receipt by Apex of any notification with respect to the suspension of
the qualification of the Registrable Shares included therein for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose; and

 

(4) subject to the provisions in this Subscription Agreement, of the occurrence
of any event that requires the making of any changes in any Registration
Statement or prospectus so that, as of such date, the statements therein are not
misleading and do not omit to state a material fact required to be stated
therein or necessary to make the statements therein (in the case of a
prospectus, in the light of the circumstances under which they were made) not
misleading.

 

Notwithstanding anything to the contrary set forth herein, Apex shall not, when
so advising Investor of such events, provide Investor with any material,
nonpublic information regarding Apex other than to the extent that providing
notice to Investor of the occurrence of the events listed in (1) through
(4) above constitutes material, nonpublic information regarding Apex; 

 

(iii) use its commercially reasonable efforts to obtain the withdrawal of any
order suspending the effectiveness of any Registration Statement as soon as
reasonably practicable;

 



8

 

 

(iv) upon the occurrence of any event contemplated in Section 7(b)(ii)(4) above,
except for such times as Apex is permitted hereunder to suspend, and has
suspended, the use of a prospectus forming part of a Registration
Statement, Apex shall use its commercially reasonable efforts to as soon as
reasonably practicable prepare a post-effective amendment to such Registration
Statement or a supplement to the related prospectus, or file any other required
document so that, as thereafter delivered to purchasers of the Registrable
Shares included therein, such prospectus will not include any untrue statement
of a material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading;

 

(v) use its commercially reasonable efforts to cause all Registrable Shares to
be listed on each securities exchange or market, if any, on which the Class A
Shares issued by Apex have been listed;

 

(vi) use its commercially reasonable efforts to allow the Investor to review
disclosure regarding the Investor in the Registration Statement; and

 

(vii) otherwise, in good faith, cooperate reasonably with, and take such
customary actions as may reasonably be requested by the Investor, consistent
with the terms of this Agreement, in connection with the registration of the
Registrable Shares.

 

(c) Notwithstanding anything to the contrary in this Subscription
Agreement, Apex shall be entitled to delay the filing or effectiveness of, or
suspend the use of, the Registration Statement if it determines that in order
for the Registration Statement not to contain a material misstatement or
omission, (i) an amendment thereto would be needed to include information that
would at that time not otherwise be required in a current, quarterly, or annual
report under the Exchange Act, (ii) the negotiation or consummation of a
transaction by Apex or its subsidiaries is pending or an event has occurred,
which negotiation, consummation or event Apex’s board of directors reasonably
believes would require additional disclosure by Apex in the Registration
Statement of material information that Apex has a bona fide business purpose for
keeping confidential and the non-disclosure of which in the Registration
Statement would be expected, in the reasonable determination of Apex’s board of
directors to cause the Registration Statement to fail to comply with applicable
disclosure requirements, or (iii) in the good faith judgment of the majority of
Apex’s board of directors, such filing or effectiveness or use of such
Registration Statement, would be seriously detrimental to the Company and the
majority of the Apex board or directors concludes as a result that it is
essential to defer such filing (each such circumstance, a “Suspension Event”);
provided, however, that Apex may not delay or suspend the Registration Statement
on more than three occasions or for more than ninety (90) consecutive calendar
days, or more than one hundred and twenty (120) total calendar days in each case
during any twelve-month period. Upon receipt of any written notice from Apex of
the happening of any Suspension Event during the period that the Registration
Statement is effective or if as a result of a Suspension Event the Registration
Statement or related prospectus contains any untrue statement of a material fact
or omits to state any material fact required to be stated therein or necessary
to make the statements therein (in light of the circumstances under which they
were made, in the case of the prospectus) not misleading, Investor agrees that
(i) it will immediately discontinue offers and sales of the Registrable Shares
under the Registration Statement (excluding, for the avoidance of doubt, sales
conducted pursuant to Rule 144) until Investor receives copies of a supplemental
or amended prospectus (which Apex agrees to promptly prepare) that corrects the
misstatement(s) or omission(s) referred to above and receives notice that any
post-effective amendment has become effective or unless otherwise notified by
Apex that it may resume such offers and sales, and (ii) it will maintain the
confidentiality of any information included in such written notice delivered by
Apex unless otherwise required by law or subpoena. If so directed by
Apex, Investor will deliver to Apex or, in Investor’s sole discretion destroy,
all copies of the prospectus covering the Registrable Shares in Investor’s
possession; provided, however, that this obligation to deliver or destroy all
copies of the prospectus covering the Registrable Shares shall not apply (A) to
the extent Investor is required to retain a copy of such prospectus (1) in order
to comply with applicable legal, regulatory, self-regulatory or professional
requirements or (2) in accordance with a bona fide pre-existing document
retention policy or (B) to copies stored electronically on archival servers as a
result of automatic data back-up.

 



9

 

 

(d) Indemnification.

 

(i) Apex agrees to indemnify, to the extent permitted by law, Investor (to the
extent a seller under the Registration Statement), its directors and officers
and each person who controls Investor (within the meaning of the Securities
Act), to the extent permitted by law, against all losses, claims, damages,
liabilities and reasonable and documented out of pocket expenses (including
reasonable and documented attorneys’ fees of one law firm) caused by any untrue
or alleged untrue statement of material fact contained in any Registration
Statement, prospectus included in any Registration Statement (“Prospectus”) or
preliminary Prospectus or any amendment thereof or supplement thereto or any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of a Prospectus, in the
light of the circumstances under which they were made) not misleading, except
insofar as the same are caused by or contained in any information or affidavit
so furnished in writing to Apex by or on behalf of such Investor expressly for
use therein.

 

(ii) In connection with any Registration Statement in which an Investor is
participating, such Investor shall furnish (or cause to be furnished) to Apex in
writing such information and affidavits as Apex reasonably requests for use in
connection with any such Registration Statement or Prospectus and, to the extent
permitted by law, shall indemnify Apex, its directors and officers and each
person or entity who controls Apex (within the meaning of the Securities Act)
against any losses, claims, damages, liabilities and expenses (including,
without limitation, reasonable outside attorneys’ fees) resulting from any
untrue or alleged untrue statement of material fact contained or incorporated by
reference in any Registration Statement, Prospectus or preliminary Prospectus or
any amendment thereof or supplement thereto or any omission or alleged omission
of a material fact required to be stated therein or necessary to make the
statements therein (in the case of a Prospectus, in the light of the
circumstances under which they were made) not misleading, but only to the extent
that such untrue statement or omission is contained (or not contained in, in the
case of an omission) in any information or affidavit so furnished in writing by
on behalf of such Investor expressly for use therein; provided, however, that
the liability of each such Investor shall be several and not joint and shall be
in proportion to and limited to the net proceeds received by such Investor from
the sale of Registrable Shares giving rise to such indemnification obligation.

 

(iii) Any person or entity entitled to indemnification herein shall (A) give
prompt written notice to the indemnifying party of any claim with respect to
which it seeks indemnification (provided that the failure to give prompt notice
shall not impair any person’s or entity’s right to indemnification hereunder to
the extent such failure has not prejudiced the indemnifying party) and
(B) unless in such indemnified party’s reasonable judgment a conflict of
interest between such indemnified and indemnifying parties may exist with
respect to such claim, permit such indemnifying party to assume the defense of
such claim with counsel reasonably satisfactory to the indemnified party. If
such defense is assumed, the indemnifying party shall not be subject to any
liability for any settlement made by the indemnified party without its consent
(but such consent shall not be unreasonably withheld). An indemnifying party who
is not entitled to, or elects not to, assume the defense of a claim shall not be
obligated to pay the fees and expenses of more than one counsel for all parties
indemnified by such indemnifying party with respect to such claim, unless in the
reasonable judgment of any indemnified party a conflict of interest may exist
between such indemnified party and any other of such indemnified parties with
respect to such claim. No indemnifying party shall, without the consent of the
indemnified party, consent to the entry of any judgment or enter into any
settlement which cannot be settled in all respects by the payment of money (and
such money is so paid by the indemnifying party pursuant to the terms of such
settlement) or which settlement includes a statement or admission of fault and
culpability on the part of such indemnified party or which does not include as
an unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect to such claim or
litigation.

 

(iv) The indemnification provided for under this Subscription Agreement shall
remain in full force and effect regardless of any investigation made by or on
behalf of the indemnified party or any officer, director or controlling person
or entity of such indemnified party and shall survive the transfer of
securities.

 



10

 

 

(v) If the indemnification provided under this Section 7(d) from the
indemnifying party is unavailable or insufficient to hold harmless an
indemnified party in respect of any losses, claims, damages, liabilities and
expenses referred to herein, then the indemnifying party, in lieu of
indemnifying the indemnified party, shall contribute to the amount paid or
payable by the indemnified party as a result of such losses, claims, damages,
liabilities and expenses in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and the indemnified party, as well as
any other relevant equitable considerations; provided, however, the liability of
the Investor shall be limited to the net proceeds received by such Investor from
the sale of Registrable Shares giving rise to such indemnification obligation.
The relative fault of the indemnifying party and indemnified party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact, was made by (or not made by, in
the case of an omission), or relates to information supplied by (or not supplied
by, in the case of an omission), such indemnifying party or indemnified party,
and the indemnifying party’s and indemnified party’s relative intent, knowledge,
access to information and opportunity to correct or prevent such action. The
amount paid or payable by a party as a result of the losses or other liabilities
referred to above shall be deemed to include, subject to the limitations set
forth in Sections 7(d)(i), (ii) and (iii) above, any legal or other fees,
charges or expenses reasonably incurred by such party in connection with any
investigation or proceeding. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution pursuant to this Section 7(d)(v) from any person or entity who was
not guilty of such fraudulent misrepresentation.

 

8. Termination. This Subscription Agreement shall terminate and be void and of
no further force and effect, and all rights and obligations of the parties
hereunder shall terminate without any further liability on the part of any party
in respect thereof, upon the earliest to occur of (i) such date and time as the
Transaction Agreement is terminated in accordance with its terms, (ii) upon the
mutual written agreement of each of the parties hereto (and the Company) to
terminate this Subscription Agreement, (iii) if the conditions to Closing set
forth in Section 3 of this Subscription Agreement are not satisfied, or are not
capable of being satisfied, on or prior to the Closing and, as a result thereof,
the transactions contemplated by this Subscription Agreement will not be or are
not consummated at the Closing and (iv) written notice by either party to the
other party to terminate this Subscription Agreement if the transactions
contemplated by this Subscription Agreement are not consummated on or prior to
the date that is 180 days after the date of the Transaction Agreement; provided
that nothing herein will relieve any party from liability for any willful breach
hereof prior to the time of termination, and each party will be entitled to any
remedies at law or in equity to recover losses, liabilities or damages arising
from any such willful breach. Apex shall notify the Investor of the termination
of the Transaction Agreement promptly after the termination of such agreement.
Upon the termination of this Subscription Agreement in accordance with this
Section 8, any monies paid by the Investor to Apex in connection herewith shall
be promptly (and in any event within one business day after such termination)
returned to the Investor.

 

9. Investor Covenant. Investor hereby agrees that, from the date of this
Subscription Agreement, none of Investor, its controlled affiliates, or any
person or entity acting on behalf of Investor or any of its controlled
affiliates or pursuant to any understanding with Investor or any of its
controlled affiliates will engage in any Short Sales with respect to securities
of the Apex prior to the Closing. For purposes of this Section 9, “Short Sales”
shall include, without limitation, all “short sales” as defined in Rule 200
promulgated under Regulation SHO under the Exchange Act, and all types of direct
and indirect stock pledges (other than pledges in the ordinary course of
business as part of prime brokerage arrangements), forward sale contracts,
options, puts, calls, swaps and similar arrangements (including on a total
return basis), and sales and other transactions through non-U.S. broker dealers
or foreign regulated brokers. Notwithstanding the foregoing, (i) nothing herein
shall prohibit other entities under common management with Investor that have no
knowledge of this Subscription Agreement or of Investor’s participation in the
Transaction or PIPE Investment (including Investor’s controlled affiliates
and/or affiliates) from entering into any Short Sales and (ii) in the case of an
Investor that is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of such Investor’s assets and the portfolio
managers have no knowledge of the investment decisions made by the portfolio
managers managing other portions of such Investor’s assets, the covenant set
forth above shall only apply with respect to the portion of assets managed by
the portfolio manager that made the investment decision to purchase the Shares
covered by this Subscription Agreement.

 



11

 

 

10. Trust Account Waiver. The Investor acknowledges that Apex is a blank check
company with the powers and privileges to effect a merger, asset acquisition,
reorganization or similar business combination involving Apex and one or more
businesses or assets. The Investor further acknowledges that, as described in
Apex’s prospectus relating to its initial public offering dated September 16,
2019 (the “Apex Prospectus”) available at www.sec.gov, substantially all of
Apex’s assets consist of the cash proceeds of Apex’s initial public offering and
private placement of its securities, and substantially all of those proceeds
have been deposited in a trust account (the “Trust Account”) for the benefit of
Apex, its public shareholders and the underwriters of Apex’s initial public
offering. Except with respect to interest earned on the funds held in the Trust
Account that may be released to Apex to pay its tax obligations, if any, the
cash in the Trust Account may be disbursed only for the purposes set forth in
the Apex Prospectus. For and in consideration of Apex entering into this
Subscription Agreement, the receipt and sufficiency of which are hereby
acknowledged, the Investor hereby irrevocably waives any and all right, title
and interest, or any claim of any kind it has or may have in the future, in or
to any monies held in the Trust Account, regardless of whether such claim arises
as a result of, in connection with or relating in any way to, this Subscription
Agreement or any proposed or actual business relationship between Apex or its
affiliates, on the one hand, and the Investor or its representatives, on the
other hand, or any other matter, and regardless of whether such claim arises
based on contract, tort, equity or any other theory of legal liability and
irrevocably agrees not to seek recourse against the Trust Account as a result
of, or arising out of, this Subscription Agreement. Investor agrees and
acknowledges that such irrevocable waiver is material to this Subscription
Agreement and specifically relied upon by Apex and its affiliates to induce Apex
to enter in this Subscription Agreement, and each such party further intends and
understands such waiver to be valid, binding and enforceable against the
Investor and its affiliates under applicable law. To the extent Investor
commences any action or proceeding based upon, in connection with, relating to
or arising out of any matter relating to Apex or its affiliates, which
proceeding seeks, in whole or in part, monetary relief against Apex or its
affiliates, the Investor hereby acknowledges and agrees that the Investor’s sole
remedy shall be against funds held outside of the Trust Account and that such
claim shall not permit the Investor (or any person claiming on any of their
behalves or in lieu of any of the Investor) to have any claim against the Trust
Account (including any distributions therefrom) or any amounts contained therein
and in the event of any action or proceeding based upon, in connection with,
relating to or arising out of any matter relating to Apex or its affiliates,
which proceeding seeks, in whole or in part, relief against the Trust Account
(including any distributions therefrom) in violation of this Subscription
Agreement, Apex shall be entitled to recover from the Investor and its
affiliates, the associated legal fees and costs in connection with any such
action, in the event Apex or its affiliates, as applicable, prevails in such
action or proceeding. Notwithstanding anything else in this Section 10 to the
contrary, nothing herein shall be deemed to limit the Investor's or its
affiliates' right, title, interest or claim to the Trust Account by virtue of
the Investor’s record or beneficial ownership of Shares of Apex acquired by any
means other than pursuant to this Subscription Agreement, including but not
limited to any redemption right with respect to any such securities of Apex.

 

11. Miscellaneous.

 

(a) Neither this Subscription Agreement nor any rights that may accrue to the
Investor hereunder (other than the Shares acquired hereunder, if any) may be
transferred or assigned, other than an assignment to any fund or account managed
by the same investment manager as the Investor or an affiliate thereof, subject
to, if such transfer or assignment is prior to the Closing, such transferee or
assignee, as applicable, executing a joinder to this Subscription Agreement or a
separate subscription agreement in substantially the same form as this
Subscription Agreement, including with respect to the Subscription Amount and
other terms and conditions, provided, that, in the case of any such transfer or
assignment, the initial party to this Subscription Agreement shall remain bound
by its obligations under this Subscription Agreement in the event that the
transferee or assignee, as applicable, does not comply with its obligations to
consummate the purchase of Shares contemplated hereby. Neither this Subscription
Agreement nor any rights that may accrue to Apex hereunder or any of Apex’s
obligations may be transferred or assigned other than pursuant to the
Transactions.

 

(b) Apex may request from the Investor such additional information as Apex may
deem necessary to evaluate the eligibility of the Investor to acquire the Shares
and in connection with the inclusion of the Shares in the Registration
Statement, and the Investor shall provide such information as may reasonably be
requested, to the extent readily available and to the extent consistent with its
internal policies and procedures. The Investor acknowledges that Apex may file a
copy of this Subscription Agreement with the SEC as an exhibit to a current or
periodic report or a registration statement of Apex.

 



12

 

 

(c) The Investor acknowledges that Apex, the Placement Agents (as third party
beneficiaries with right of enforcement) and others will rely on the
acknowledgments, understandings, agreements, representations and warranties of
the Investor contained in this Subscription Agreement. Prior to the Closing, the
Investor agrees to promptly notify Apex, the Company and the Placement Agents if
any of the acknowledgments, understandings, agreements, representations and
warranties of the Investor set forth herein are no longer accurate. The Investor
acknowledges and agrees that each purchase by the Investor of Shares from Apex
will constitute a reaffirmation of the acknowledgments, understandings,
agreements, representations and warranties herein (as modified by any such
notification) by the Investor as of the time of such purchase.

 

(d) Apex, the Placement Agents and the Investor are each entitled to rely upon
this Subscription Agreement and each is irrevocably authorized to produce this
Subscription Agreement or a copy hereof to any interested party in any
administrative or legal proceeding or official inquiry with respect to the
matters covered hereby.

 

(e) All of the representations and warranties contained in this Subscription
Agreement shall survive the Closing. All of the covenants and agreements made by
each party hereto in this Subscription Agreement shall survive the Closing.

 

(f) This Subscription Agreement may not be modified, waived or terminated (other
than pursuant to the terms of Section 8 above) except by an instrument in
writing, signed by each of the parties hereto and, to the extent required by the
Transaction Agreement, the Company. No failure or delay of either party in
exercising any right or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such right or power, or any
course of conduct, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the parties and
third party beneficiaries hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have hereunder.

 

(g) This Subscription Agreement (including the schedule hereto) constitutes the
entire agreement, and supersedes all other prior agreements, understandings,
representations and warranties, both written and oral, among the parties, with
respect to the subject matter hereof. Except as set forth in Section 11(c) with
respect to the persons referenced therein, this Subscription Agreement shall not
confer any rights or remedies upon any person other than the parties hereto, and
their respective successor and assigns.

 

(h) Except as otherwise provided herein, this Subscription Agreement shall be
binding upon, and inure to the benefit of the parties hereto and their heirs,
executors, administrators, successors, legal representatives, and permitted
assigns, and the agreements, representations, warranties, covenants and
acknowledgments contained herein shall be deemed to be made by, and be binding
upon, such heirs, executors, administrators, successors, legal representatives
and permitted assigns.

 

(i) If any provision of this Subscription Agreement shall be adjudicated by a
court of competent jurisdiction to be invalid, illegal or unenforceable, the
validity, legality or enforceability of the remaining provisions of this
Subscription Agreement shall not in any way be affected or impaired thereby and
shall continue in full force and effect.

 

(j) This Subscription Agreement may be executed in one or more counterparts and
by different parties in separate counterparts, with the same effect as if all
parties hereto had signed the same document. Counterparts may be delivered via
facsimile, electronic mail (including any electronic signature covered by the
U.S. federal ESIGN Act of 2000, Uniform Electronic Transactions Act, the
Electronic Signatures and Records Act or other applicable law, e.g.,
www.docusign.com) or other transmission method and any counterpart so delivered
shall be deemed to have been duly and validly delivered and be valid and
effective for all purposes. All counterparts so executed and delivered shall be
construed together and shall constitute one and the same agreement.

 



13

 

 

(k) The parties hereto acknowledge and agree that irreparable damage would occur
in the event that any of the provisions of this Subscription Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Subscription Agreement, without posting
a bond or undertaking and without proof of damages, to enforce specifically the
terms and provisions of this Subscription Agreement, this being in addition to
any other remedy to which such party is entitled at law, in equity, in contract,
in tort or otherwise. The parties hereto acknowledge and agree that the Company
and the Placement Agents shall be entitled to specifically enforce the
Investor’s obligations to fund the Subscription Amount and the provisions of the
Subscription Agreement of which the Company and the Placement Agent are each an
express third party beneficiary, in each case, on the terms and subject to the
conditions set forth herein.

 

(l) THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE
court of chancery of the state of delaware (or, to the extent such court does
not have subject matter jurisdiction, the superior court of the state of
delaware, or the united states district court for the district of delaware)
SOLELY IN RESPECT OF THE INTERPRETATION AND ENFORCEMENT OF THE PROVISIONS OF
THIS SUBSCRIPTION AGREEMENT AND THE DOCUMENTS REFERRED TO IN THIS SUBSCRIPTION
AGREEMENT AND IN RESPECT OF THE TRANSACTIONS CONTEMPLATED HEREBY, AND HEREBY
WAIVE, AND AGREE NOT TO ASSERT, AS A DEFENSE IN ANY ACTION, SUIT OR PROCEEDING
FOR INTERPRETATION OR ENFORCEMENT HEREOF OR ANY SUCH DOCUMENT THAT IS NOT
SUBJECT THERETO OR THAT SUCH ACTION, SUIT OR PROCEEDING MAY NOT BE BROUGHT OR IS
NOT MAINTAINABLE IN SAID COURTS OR THAT VENUE THEREOF MAY NOT BE APPROPRIATE OR
THAT THIS SUBSCRIPTION AGREEMENT OR ANY SUCH DOCUMENT MAY NOT BE ENFORCED IN OR
BY SUCH COURTS, AND THE PARTIES HERETO IRREVOCABLY AGREE THAT ALL CLAIMS WITH
RESPECT TO SUCH ACTION, SUIT OR PROCEEDING SHALL BE HEARD AND DETERMINED BY SUCH
A delaware STATE OR FEDERAL COURT. THE PARTIES HEREBY CONSENT TO AND GRANT ANY
SUCH COURT JURISDICTION OVER THE PERSON OF SUCH PARTIES AND OVER THE SUBJECT
MATTER OF SUCH DISPUTE AND AGREE THAT MAILING OF PROCESS OR OTHER PAPERS IN
CONNECTION WITH SUCH ACTION, SUIT OR PROCEEDING IN THE MANNER PROVIDED IN THIS
SECTION 11(l) OF THIS SUBSCRIPTION AGREEMENT OR IN SUCH OTHER MANNER AS MAY BE
PERMITTED BY LAW SHALL BE VALID AND SUFFICIENT SERVICE THEREOF.

 

(m) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS SUBSCRIPTION AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY IS
LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH
PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS SUBSCRIPTION AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS SUBSCRIPTION AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER; (II) SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THE FOREGOING WAIVER;
(III) SUCH PARTY MAKES THE FOREGOING WAIVER VOLUNTARILY; AND (IV) SUCH PARTY HAS
BEEN INDUCED TO ENTER INTO THIS SUBSCRIPTION AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVER AND CERTIFICATIONS IN THIS SECTION 11(m). 

 



14

 

 

12. Non-Reliance and Exculpation. The Investor acknowledges that it is not
relying upon, and has not relied upon, any statement, representation or warranty
made by any person, firm or corporation (including, without limitation, the
Placement Agents, any of their respective affiliates or any control persons,
officers, directors, employees, partners, agents or representatives of any of
the foregoing), other than the statements, representations and warranties of
Apex expressly contained in Section 5 of this Subscription Agreement, in making
its investment or decision to invest in Apex. The Investor acknowledges and
agrees that none of (i) any other investor pursuant to this Subscription
Agreement or any other subscription agreement related to the private placement
of the Shares (including the investor’s respective affiliates or any control
persons, officers, directors, employees, partners, agents or representatives of
any of the foregoing), (ii) the Placement Agents, their respective affiliates or
any control persons, officers, directors, employees, partners, agents or
representatives of any of the foregoing, (iii) any other party to the
Transaction Agreement (other than Apex), or (iv) any affiliates, or any control
persons, officers, directors, employees, partners, agents or representatives of
any of Apex, the Company or any other party to the Transaction Agreement shall
be liable to the Investor, or to any other investor, pursuant to this
Subscription Agreement or any other subscription agreement related to the
private placement of the Shares, the negotiation hereof or thereof or the
subject matter hereof or thereof, or the transactions contemplated hereby or
thereby, for any action heretofore or hereafter taken or omitted to be taken by
any of them in connection with the purchase of the Shares, including, without
limitation, with respect to any action heretofore or hereafter taken or omitted
to be taken by any of them in connection with the purchase of the Shares or with
respect to any claim (whether in tort, contract or otherwise) for breach of this
Subscription Agreement or in respect of any written or oral representations made
or alleged to be made in connection herewith, as expressly provided herein, or
for any actual or alleged inaccuracies, misstatements or omissions with respect
to any information or materials of any kind furnished by Apex, the Company, the
Placement Agents or any Non-Party Affiliate concerning Apex, the Company, the
Placement Agents, any of their affiliates, this Subscription Agreement or the
transactions contemplated hereby. For purposes of this Subscription Agreement,
“Non-Party Affiliates” means each former, current or future officer, director,
employee, partner, member, manager, direct or indirect equityholder or affiliate
of Apex, the Company, the Placement Agent or any of Apex’s, the Company’s or the
Placement Agents’ respective affiliates or any family member of the foregoing.

 

13. Press Releases. Apex shall, by 9:00 a.m., New York City time, on the first
business day immediately following the date of this Subscription Agreement,
issue one or more press releases or furnish or file with the SEC a Current
Report on Form 8-K (collectively, the “Disclosure Document”) disclosing, to the
extent not previously publicly disclosed, the PIPE Investment, all material
terms of the Transaction and any other material, non-public information that
Apex has provided to the Investor at any time prior to the filing of the
Disclosure Document. From and after the disclosure of the Disclosure Document,
to the knowledge of Apex, the Investors shall not be in possession of any
material, non-public information received from Apex or any of its officers,
directors, agents or employees and the Investor shall no longer be subject to
any confidentiality or similar obligations under any current agreement, whether
written or oral with Apex or any of its respective affiliates. All press
releases or other public communications relating to the transactions
contemplated hereby between Apex and the Investor, and the method of the release
for publication thereof, shall be subject to the prior approval of (i) Apex, and
(ii) to the extent such press release or public communication references the
Investor or its affiliates or investment advisers by name, the Investor;
provided that neither Apex nor the Investor shall be required to obtain consent
pursuant to this Section 13 to the extent any proposed release or statement is
substantially equivalent to the information that has previously been made public
without breach of the obligation under this Section 13. The restriction in this
Section 13 shall not apply to the extent the public announcement is required by
applicable securities law, any governmental authority or stock exchange rule;
provided, that in such an event, the applicable party shall use its commercially
reasonable efforts to consult with the other party in advance as to its form,
content and timing.

 

14. Notices. All notices and other communications among the parties shall be in
writing and shall be deemed to have been duly given (i) when delivered in
person, (ii) when delivered after posting in the United States mail having been
sent registered or certified mail return receipt requested, postage prepaid,
(iii) when delivered by FedEx or other nationally recognized overnight delivery
service, or (iv) when delivered by email (in each case in this clause (iv),
solely if receipt is confirmed, but excluding any automated reply, such as an
out-of-office notification), addressed as follows:

 

If to the Investor, to the address provided on the Investor’s signature
page hereto.

 

If to Apex, to:

 

  Apex Technology Acquisition Corporation
533 Airport Blvd., Ste. 400   Burlingame, CA   Attention:   Brad Koenig   Email:
    ###########

 



15

 

 

with copies to (which shall not constitute notice), to:

 

  Latham & Watkins LLP   140 Scott Dr.   Menlo Park, CA 94025   Attention:  
Josh Dubofsky    

Brian Paulson

Michael Podolny

        Email:     #######     #######     #######       And       AvePoint,
Inc.  

Riverfront Plaza, West Tower

901 East Byrd Street, Suite 900

Richmond, VA 23219

  Attention:   Brian Brown   Email:     #######       And       Cooley LLP  
11951 Freedom Dr., 14th Floor   Reston, VA 20190   Attention:   Michael Lincoln
   

Brian Leaf

John McKenna

        Email:     #######     #######     #######

 

or to such other address or addresses as the parties may from time to time
designate in writing. Copies delivered solely to outside counsel shall not
constitute notice.

 

[SIGNATURE PAGES FOLLOW]

 

16

 

 

IN WITNESS WHEREOF, the Investor has executed or caused this Subscription
Agreement to be executed by its duly authorized representative as of the date
set forth below.

 

Name of Investor:   State/Country of Formation or Domicile:       By:
                  Name:       Title:             Name in which Shares are to be
registered (if different):   Date: ________, 2020       Investor’s EIN:        
  Business Address-Street:   Mailing Address-Street (if different):       City,
State, Zip:   City, State, Zip:       Attn:     Attn:         Telephone No.:  
Telephone No.: Facsimile No.:   Facsimile No.:       Number of Shares subscribed
for:           Aggregate Subscription Amount: $   Price Per Share: $[ ● ]

 

You must pay the Subscription Amount by wire transfer of United States dollars
in immediately available funds to the account specified by Apex in the Closing
Notice.

  

 

(Signature Page to Subscription Agreement)

 



 

 

IN WITNESS WHEREOF, Apex has accepted this Subscription Agreement as of the date
set forth below.

 

  Apex Technology Acquisition Corp.       By:           Name:     Title:      
Date:     , 2020    

 



  

 

(Signature Page to Subscription Agreement)

 

 

 

